On Petition foe Reheaeing.
Watson, J.
Counsel for appellants urgently insist that the opinion in this case inadvertently states that it was contended by appellants that the will of John Iiorsely established a fee-tail estate. We did not understand counsel to withdraw, during the course of the oral argument, the argument to that effect advanced in the brief. Colmsel earnestly urge that not only do they not contend that the will established a fee-tail estate, but, on the contrary, that they admit that in point of law such an estate was not created thereby. It is therefore just that appellants’ position on that question be made clear. Since it is admitted, however, by both parties, that we correctly stated the law, we can perceive of no good reason for objecting thereto..
We agree with counsel that the rule on Wild’s Case (1599), 16 Coke *17, as originally stated in the opinion, is too broad, and we have modified the original opinion accordingly, to meet the objections urged by appellants.
We have carefully considered appellants’ petition and brief for rehearing, but find no reasons therein which con*711vinee us that the principal opinion in this case should be otherwise modified. It may be that testator attempted to limit, in a manner, the fee simple devised in this will; but, for the reasons given in the original opinion, the attempt was unsuccessful.
We are not persuaded that the disputed items of the will are open to the construction contended for by appellants.
The petition for rehearing is therefore denied.